                    IN THE UNITED STATES DISTRICT COURT

                  FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


NINJA HASSAN WHEELER,

            Plaintiff,

                                                     CV 118-156


EDWARD PHILBIN, Warden; TOMMY
TREMBLE,Deputy Warden of Security;
and MICHAEL ALLEN,C.O. II, in their
individual and official capacities.

             Defendants.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge's Report and Recommendation, to which no objections have been filed. Accordingly,
the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,
DISMISSES Plaintiffs amended complaint for failure to state a claim upon which relief
may be granted, and CLOSES this civil action.

        SO ORDERED this ^7^ day of January, 2019, at Augusta, Georgia.



                                        J. RAmi^W^LU GRIEF JUDGE
                                        UNITE^TATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA
